Exhibit 10.108


[TRANSLATION FROM HEBREW]




EMPLOYMENT CONTRACT


Which was made and signed in Petach-Tikva on August 26, 2007
 

   

 BETWEEN:
XFONE 018 LTD.

 
A Private Company No.513533430

 
of 1 Ha'Odem Street, Petach-Tikva

 
(Hereinafter: "the Company")



 
OF THE FIRST PART;



AND:
MR. RONI HALIVA

 
Identity Card No.59664060

 
55/1 Hagvai Hasela Street, Ma'aleh Adumim

 
(Hereinafter: "the Employee")



 
OF THE SECOND PART;



WHEREAS:
The Company wishes to employ the Employee in the position of General Manager of
the Company;
 
AND WHEREAS:
The Employee wishes to be employed by the Company in the position of General
Manager of the Company;
 
AND WHEREAS:
The parties wish the terms of employment of the Employee by the Company to be
governed by and based on written provisions, and all as specified hereunder in
this agreement;

 

--------------------------------------------------------------------------------


 
IT HAS THEREFORE BEEN DECLARED, STIPULATED AND AGREED BETWEEN THE PARTIES AS
FOLLOWS:


1.
PREAMBLE



 
1.1
The preamble to this agreement constitutes an integral part of it.



 
1.2
The section title headings in this agreement are for convenience and reference
only and nothing in them shall be used in the interpretation of the agreement.

 
2.
THE EMPLOYEES' POSITION



 
2.1
The Employee will be employed by the Company in the position of General Manager
of the Company ("the Position").



 
2.2
In fulfilling his Position, the Employee will be subject to the Board of
Directors of the Company (hereinafter: "the Board of Directors") and shall act
in accordance with its instructions, and in accordance with the instructions of
the Chief Executive Officer  of Xfone, Inc.  



 
2.3
In the performance of his duties in the Position the Employee will work full
time, and will devote all his working time and effort to his employment with the
Company. The Employee will devote to his employment with the Company, all his
knowledge and experience, and will act diligently and to the best of his ability
for the advancement of the Company and for its success.



 
2.4
As the Position requires a special degree of personal confidence and as the
Company is unable to control the working hours and hours of rest of the Employee
in the Position, the provisions of the Hours of Work and Rest Law, 5711-1951
shall not apply to the employment of the Employee by the Company.



3.
DECLARATIONS AND OBLIGATIONS OF THE EMPLOYEE:



 
3.1
The Employee declares that to the best of his understanding he has the skills,
know-how, experience and ability to fulfill his Position under this Agreement,
and that there is no legal or any other impediment to his employment by the
Company.



Without derogating from the generality of the foregoing, the Employee declares
and confirms that he has not been convicted of a criminal offense. For the
purposes of this section, "Criminal Offense” - excludes a traffic offense as
such is defined in the Traffic Ordinance (New Version) (hereinafter: "the
Ordinance"), but includes an offense under Section 64 (Causing Death by
Negligent Driving) of the Ordinance or under Section 64A (Leaving the Scene of
an Accident after Injury) of the Ordinance, in respect of which the prescription
period has not expired, as such is defined in Section 16 of the Criminal Records
and Rehabilitation of Offenders Law, 5741-1981.


 
3.2
The Employee undertakes to perform his duties diligently and faithfully and to
comply with the instructions of the Board of Directors with regard to
performance of the Position.



 
3.3
The Employee undertakes to deliver to the Board of Directors any information in
his possession that is likely to promote the interests of the Company or be
beneficial to it, including in connection with marketing, distribution and
sales, immediately upon such information coming into his possession.

     

 
3.4
The Employee shall notify the Board of Directors immediately of any matter or
subject in which he has a personal interest and which might give rise to a
conflict of interests with his Position in the Company.

 

--------------------------------------------------------------------------------


 
 
3.5
The Employee will make a report to the Board of Directors of any mishap, problem
or difficulty in connection with his activity and/or the Company's activity
which he encounters during the fulfillment of his duties or in any other
circumstances.



 
3.6
The Employee undertakes not to accept any payment or benefit from any party
including customers and suppliers of the Company directly or indirectly
connected with his employment in the Company. The Employee undertakes to
immediately notify the Board of Directors of any transaction or interest of the
Company from which he or any person related to or associated with him, is likely
to derive a benefit.



 
3.7
The Employee will be faithful to the Company and avoid any act and/or omission
that might prejudice the Company or its reputation or harm it in any way.



 
3.8
The Employee hereby undertakes not to engage in any other business and/or
occupation and/or other work either directly or indirectly, as a salaried
Employee or as self employed, as an open or secret partner as an advisor or in
any other way whether during working hours or at any other time or date, whether
or not for payment or reward, unless the written and advance approval of the
Board of Directors has been obtained thereto.



4.
THE CONSIDERATION:



 
4.1
In consideration for fulfillment of the obligations, declarations and functions
of the Employee under this Agreement in their entirety and in due time, the
Employee's salary commencing from the date of commencement of his employment in
the Company, will be NIS 36,000 gross per month on a full time employment basis
(hereinafter: "the Basic Salary").



 
4.2
The salary will be linked to the rate of increase of the Consumer Prices Index
which is published by the Central Bureau of Statistics or any official index
that replaces it (hereinafter: "the Index") commencing with the Index known on
the date of signature of this Agreement. It is clarified that the salary will
not be reduced as a result of a fall in the Index. An updating of the salary
will occur once per quarter. Such updating shall replace cost of living
increases and shall in any event be effective instead of them.



 
4.3
The Employee's salary will be paid once monthly no later than the seventh day of
each month in respect of the preceding month.



 
4.4
Except for the salary as stated above in this Section 4 and for the conditions
and benefits specified hereunder in this Agreement the Employee will not be
entitled to any additional salary and/or payment for carrying out all his
obligations under this Agreement.



 
4.5
The Company shall deduct, from the consideration that is paid to the Employee as
specified in Section 4.1, Income Tax, National Insurance, Health Tax ,
contributions made for directors and executives insurance, contributions made
for an continuing education fund , value of use of a vehicle, and any other
deduction that it is bound to make under any law.



 
4.6
Once annually, after publication of the Company's annual financial statements, a
discussion concerning salary shall take place between the Employee and the
Company. It is hereby clarified that nothing in the foregoing shall be construed
as obligating the Company to raise the Employee's salary as part of such a
discussion.

 

--------------------------------------------------------------------------------


 
5.
ANNUAL BONUS:



 
5.1
Once annually, and no later than November 30, the Employee shall submit a
proposal for an annual budget to the Board of Directors and in it, his
recommendation for the Company's targets for that year. The Board of Directors
of the Company, after a discussion with the participation of the Employee, shall
fix the Company's budget and its targets for the ensuing budget year
(hereinafter: "the Targets").

 
"Budget Year" - means a period of 12 months commencing on January 1, of each
year.



 
5.2
The Employee's entitlement to an annual bonus and the amount thereof is
contingent on the Company meeting the Targets fixed for the relevant budget year
(hereinafter: "the Bonus").



 
5.3
The parties agree that the amount of the Bonus shall be as follows:



 
5.3.1
If the Company does not meet 70% of the Targets - the Employee will not be
entitled to any annual Bonus.



 
5.3.2
If the Company meets at least 70% of the Targets and up to 100% of the Targets -
the Employee will be entitled to a Bonus as follows: meeting 100% of the Targets
will give the Employee a Bonus amounting to 5 salaries. Meeting Targets that
amount to between 70% and 100% will give the Employee a proportionate linear
Bonus. Thus for example: Meeting an amount of 70% of the Targets will give the
Employee a Bonus amounting to 3.5 salaries (70% of 5 salaries), meeting an
amount of 80% of the Targets will give the Employee a Bonus amounting to 4
salaries (80% of 5 salaries).



 
5.3.3
If the Company meets at least 105% of the Targets - the Employee will be
entitled to a Bonus amounting to 7 salaries.



 
 5.3.4
If the Company meets at least 120% of the Targets - the Employee will be
entitled to a Bonus amounting to 9 salaries.



 
5.3.5
If the Company meets at least 137.5% of the Targets - the Employee will be
entitled to a Bonus amounting to 11salaries.



 
5.3.6
If the Company meets at least 150% of the Targets - the Employee will be
entitled to a Bonus amounting to 13 salaries.



 
5.3.7
Salaries for the purposes of this Section 5.3 means: the Basic Salary as such is
defined above in Section 4.1



 
5.4
The Bonus (in so far as the Employee is entitled to one) will be paid to the
Employee once annually together with payment of the salary in the month
following the month in which the Company's annual audited financial statements
for the relevant financial year were approved.



 
5.5
In respect of the Bonus that is due to the Employee in accordance with the
provisions of this Agreement, an advance payment shall be made to the Employee
once every three months, in the first salary at the end of each quarter, and
this in accordance with the Company's reviewed financial statements and subject
to him, meeting the Targets assigned to him. Settlement of accounts shall take
place at the end of the financial year and the necessary adjustments shall be
made to the annual results in accordance with the audited financial statements
of the Company.



 
5.5.1
If it should transpire that the quarterly advance payment made to the Employee
during the budget year, including the provisions set aside in respect of the
basic Bonus for the pension plan and the continuing education fund, is lower
than the amount of the Bonus and the provisions made for it, that is due to the
Employee - the deficiency shall be paid on a date commencing 30 days after
publication of the Company's annual audited financial statements in respect of
such tax year.

 

--------------------------------------------------------------------------------


 
 
5.5.2
If it should transpire that the quarterly advance payment made to the Employee,
including the provisions set aside in respect of it for the pension plan and the
advance study fund, exceed the annual Bonus and the provisions made for it, the
overpayment to the Employee will be set off against the quarterly advance
payments that may be become due to the Employee in the future, if and in so far
as any become due to the Employee, and/or against such provisions that have to
be set aside in respect of the Employee for the following quarters and/or for
any amount that becomes due to the Employee from the Company during the term of
his employment in the Company and/or upon the termination thereof, including
salary.



 
5.6
It is hereby clarified that upon termination of the Employee's employment a
final settlement of accounts shall take place and all such adjustments as are
necessary shall be made as at the date of termination of the Employee's
employment with the Company.



 
5.7
As the Employee commenced employment with the Company in the course of a
calendar year, the parties agree that for the months of September, October and
November 2007, and only in respect of these months, the Employee will be paid a
"budget preparation bonus" of NIS 6,000 gross per month.  During this period the
Employee must submit his annual budget proposal for the Company to the Board of
Directors, for the ensuing year, and including in it his recommendation for the
Company's Targets including for December 2007 and for 2008. In respect of
December 2007 the Employee will be paid a partial annual Bonus depending on the
fractional proportion of his employment with the Company in 2007 and in
accordance with the foregoing provisions of Section 5.3.



 
5.8
In the event of the labor relationship between the Employee and the Company
terminating, and this for any reason except in the circumstances detailed below
in Section 19.5, the Employee will be entitled to a proportionate payment of the
Bonus in respect of the period up to the giving/receipt of prior notice, and
this subject to his signature of a no claims letter and to him meeting his
obligation as to no competition with the Company. The Employee will also be
entitled to proportionate payment of the Bonus in respect of the prior notice
period, and this irrespective of whether or not payment is made in lieu.



 
5.9
It is hereby expressly clarified and agreed that the calculation as to
entitlement to Bonus will be made by the Company's Accountant.



 
5.10
It is hereby clarified, that the Bonus up to an amount equivalent to 9.66
salaries per annum, in so far as it is due to the Employee, will be deemed to be
part of the Employee's salary for the purpose of calculating severance pay and
for the purpose of making provisions for contributions to directors and
executives insurance and the continuing education fund (hereinafter: "the Basic
Bonus").



 
It is hereby clarified that nothing in the contents of this section shall
derogate from the provisions of Section 5.2 of this Agreement.



 
5.11
It is expressly agreed between the parties that the Bonus that is to be paid to
the Employee over and above the Basic Bonus constitutes an increment and is not
part of salary of the Employee's employment in any respect, including for the
purpose of calculating the amount of social benefits and including severance pay
that is due to the Employee, in so far as any becomes due to him in the future.



 
This Section shall be submitted to the Minister of Industry and Trade for
approval in accordance with Section 28 of the Severance Pay Law.



 
5.12
The parties agree that if the parties do not apply for approval of the Minister
of Industry and Trade or approval of Minister of Industry and Trade is not
received, or if it is determined that such approval is not valid for any reason,
then in the event that it is determined by a competent party that the Bonus must
be taken into account over and above the Basic Bonus which has been paid to the
Employee, as a component for the purposes of severance pay and only if the
Company has paid severance pay in respect of such amount of the Bonus as exceeds
the Basic Bonus, the following provisions shall apply:



 
5.12.1
The amount of the Bonuses paid to the Employee under this Agreement in excess of
the Basic Bonus shall be reduced by the rate of 8.33%.



 
5.12.2
The Employee will be obliged to make a refund to the Company immediately upon
its demand, of such severance pay as was included in the Bonuses that were paid
to him in excess of the Basic Bonus, amounting to 8.33% of the total of all the
payments made to him, with the addition of linkage differentials and interest
commencing from the date of each of the individual payments paid to him, and
until the date of actual refund to the Company.

 

--------------------------------------------------------------------------------


 
6.
PENSION PLAN:



 
6.1
Commencing from the date of commencement of his employment with the Company, the
Company undertakes to allocate and set aside, for directors and executives
insurance, of the Employee's choice, or to a recognized pension fund of his
choice (hereinafter: "the Pension Plan"), 5% of the qualifying salary for the
allocations in respect of retirement on pension, 8.333% on account of severance
pay and up to 2.5% in respect of loss of working capacity.



 
The Company shall deduct a further 5% of the qualifying salary for allocations,
for pension, and shall remit such amount to the Pension Plan. It is explicitly
agreed that the allocations and the deductions for the Pension Plan from the
Basic Salary will be made on a month to month basis whereas the allocations and
deductions in respect of the Basic Bonus (the whole or part of it - depending on
the Employee's entitlement under this Agreement), as such is defined in Section
5.11, will be made on the date of payment of the advance payments on account of
the Bonus.



 
6.2
"The Qualifying Salary for Allocations" - means the Basic Salary with the
addition of the Basic Bonus.



 
6.3
It is expressly agreed between the parties that in so far as the Employee wishes
to continue the pension plan that is in existence for him prior to the date of
signature of this Agreement (hereinafter: "the Existing Pension Plan"), the
company's allocations and the deductions from the Employee's salary shall be
made in accordance with the amount of allocations and deductions under the
Existing Pension Plan. It is hereby clarified that the Existing Pension Plan is
a mixture of capital and benefit related directors and executives insurance
plans (with Migdal) the allocations in respect of which are as specified in
Section 6.1, and the old Makefet Pension Fund in respect of which the
allocations are: 7.5% employer's payments for compensation, 8.333% employer's
payments on account of severance pay and up to 2.5%, the employer's payments in
respect of loss of working capacity. The Company will also deduct an additional
7% from that part of the Employer's salary that is allocated to the pension fund
for a pension and shall remit such amount to the Makefet Pension Fund.



 
6.4
The Company's payments to the Pension Plan for severance pay will be on account
of severance pay that is likely to be due to the Employee or his survivors, as
the case may be. In a case in which the Employee has resigned from his
employment with the Company or the Employee has been dismissed from his
employment with the Company and his right to payment of severance pay arises
under the Severance Pay Law, the Company shall make up the difference, if and in
so far as there is a difference, between the amount of the severance pay that is
due to the Employee by law, and the amounts that have accumulated to his credit
in the Pension Plan, on account of severance pay.



 
6.5
Upon termination of the employment of the Employee with the Company for any
reason, except if he was dismissed from the Company in the circumstances
prescribed in Section 19.5 of this agreement, all such moneys as have
accumulated to his credit in the Pension Plan, including on account of severance
pay, shall be released to the Employee.



 
6.6
In the event of the labor relationship between the Employee and the Company
terminating in the circumstances specified in Section 19.5 of this agreement the
Employee will not be entitled, as aforementioned, to prior notice, or payment in
lieu thereof or to payment of severance pay.

 

--------------------------------------------------------------------------------


 
7.
CONTINUING EDUCATION FUND:



 
7.1
With effect from commencement of the Employee's employment with the Company the
Company will, each month, set aside and contribute to a continuing education
fund, a sum amounting to 7.5% of the qualifying salary for allocations. The
Company shall deduct from the qualifying salary for allocations a monthly sum
equivalent to 2.5% of the salary and shall remit such sum to the continuing
education fund.



 
7.2
It is explicitly agreed that the allocations and deductions for the continuing
education fund from the basic salary, will be made on a month to month basis and
the allocations and deductions in respect of the Basic Bonus (all or part of it
- depending on the Employee's entitlement under this Agreement), as such is
defined in Section 5.11, shall be made on the date on which the advance payments
are made on account of the bonus.



 
7.3
At the request of the Employee the Company will make contribution payments to
the continuing education fund up to the ceiling that is recognized by the Income
Tax Authorities as updated from time to time, and subject to the provisions of
this section, the balance of the allocations shall be added to the Employee's
salary (hereinafter: "above the ceiling allocations").



 
7.4
Upon termination of the Employee's employment with the Company for any reason
the Company shall release to the Employee's credit all such amounts as have
accrued to his credit in the continuing education fund.



 
7.5
It is hereby explicitly clarified that the above the ceiling allocations are
being paid to the Employee, at his request, as a salary increment, instead of a
surplus allocation to the continuing education fund. It is expressly agreed that
the above ceiling allocations shall not be deemed to be part of the salary of
the Employee in any respect, including, and without derogating from the
generality of the foregoing, for the purpose of calculating the amount of social
benefits, determination of the qualifying salary for the purpose of calculating
severance pay, determination of the qualifying salary for the purpose of
calculating holiday pay etc.



 
This section shall be submitted for the approval of the Minister of Industry and
Trade in accordance with Section 28 of the Severance Pay Law.



 
7.6
The parties agree that if the parties do not apply for approval of the Minister
of Industry and Trade or approval of Minister of Industry and Trade is not
received, or if it is determined that such approval is not valid for any reason,
then in the event that it is determined that the above ceiling allocations
constitute part of the Employee's salary for the purpose of calculating
severance pay, and this notwithstanding what is stated above in Section
7.5,  the following provisions shall apply:



 
7.6.1
The amount of the above the ceiling allocations paid to the Employee under this
Agreement shall be reduced by the rate of 8.33%.



 
7.6.2
The Employee will be obliged to refund to the Company immediately upon its
demand, such severance pay as was included in the above ceiling allocations, by
8.33% of the total of all the payments made to him, with the addition of linkage
differentials and interest commencing from the date of each of the individual
payments paid to him, and until the date of actual refund to the Company.



 
7.7
In the event of the termination of the Employee-employer relationship between
the Employee and the Company in such circumstances as are prescribed in Section
19.5 of this Agreement, such sums shall be remitted to the Employee as have
accrued to his credit in the continuing education fund on account of the
Employee's contributions only, and the moneys that have accrued in respect of
the Company's contributions to the fund shall be refunded to the Company.

 

--------------------------------------------------------------------------------


 
8.
ANNUAL LEAVE:



 
8.1
The Employee will be entitled to annual leave of 24 working days for each
complete year of employment.



 
8.2
The date on which the Employee goes on leave shall be fixed by the Company, in
coordination, to the extent that this is possible, with the Employee.



 
8.3
The Employee will be entitled to accumulate 48 leave days in accordance with the
provisions of the Annual Leave Law, 5711-1951.



 
8.4
The annual leave days that have been accumulated in accordance with the
provisions of this Agreement, to the Employee's credit, may be redeemed at the
end of the term of employment of the Employee in the Company, and in accordance
with the provisions of an Annual Leave Law, 5711-1951.



9.
SICK DAYS:



 
9.1
The Employee will be entitled to be absent from work because of sickness on full
payment of salary commencing from the first day of his absence and for a period
of 30 days in any year of employment, provided that he has not received payment
in respect of such sick leave days from the National Insurance Institute and/or
the directors and executives insurance.



 
9.2
The Employee will be entitled to accumulate sick days up to a maximum of 90
days.

     

 
9.3
Sick days not utilized by the Employee are not redeemable. Accordingly upon
termination of the Employee-employer relationship between the parties no
compensation or payment shall be made to the Employee for un-utilized sick days.



10.
CONVALESCENT PAY:



 
The Employee will be entitled to payment of convalescent pay in respect of 12
days convalescence in accordance with the provisions of the general extension
order operative in the national economy which extends provisions of the
collective agreement signed between the Liaison Office of the Economic
Organizations and the General Labor Federation.



11.
VEHICLE:



 
11.1
The Company will place at the Employee's disposal a suitable vehicle for the
purposes of his employment (Licensing Class 5) and shall bear all such expenses
as are involved in use of the vehicle (Licensing, Insurance, Fuel, Repairs
etc.).



 
11.2
The Employee shall ensure that the vehicle is properly maintained and shall use
the vehicle carefully, reasonably and all in accordance with the Company's
instructions and procedures.

 
The Employee undertakes to carry out day to day examinations of oil and water in
the vehicle and to ensure that it is kept clean.



 
11.3
Income Tax in respect of the use value of the vehicle shall apply equally to the
Employee and the Company to the effect that the Income Tax in respect of use
value of the vehicle shall be paid by the Employee, and shall be deducted from
his salary and the Company shall gross up one half of such amount.

 

--------------------------------------------------------------------------------


 
 
11.4
The Employee declares that it has been explained to him that he is personally
liable for the payment of all traffic or parking fines or other penalties that
are imposed on the vehicle.

     

 
If the Employee does not pay the aforementioned fines, the Company may pay the
amounts thereof and the Employee hereby gives the Company an irrevocable
instruction to deduct the amount of the fine/fines from any sum that is due in
the future to the Employee from the Company.



12.
OPTIONS:



 
The Employee will be entitled to an allotment of options of Xfone Inc. and this
subject to and in accordance with Appendix A to this Agreement.



13.
SALE BONUS:



 
13.1
Upon the occurrence of an entitling event, as such is defined below in Section
13.2, the Employee will be entitled to payment of a special sale bonus
(hereinafter: "the Special Sale Bonus").



 
13.2
One of the following shall be deemed an entitling event:



 
13.2.1
Sale of all shares of the Company and sale of all activity of the Company,
provided that the consideration for sale of such shares/activity as aforesaid
has been calculated on the basis on the value of the Company which is not lower
than 8 million US Dollars valued as at the date of signature of the aforesaid
shares/activity sale agreement.



 
13.2.2
Sale of some of the Company's shares and/or sale of part of the Company's
activity by the Company and/or its shareholders (except Margo Sport Ltd. which
holds 5% of the Company's shares) provided that the proceeds of sale of such
shares/activity have been calculated on the basis of a value of the Company
which is not lower than 10 million US Dollars valued as at the date of signature
of such sale of shares/activity.



 
13.3
The Special Sale Bonus shall be paid at the following rates:



 
13.3.1
If the agreement governing the entitling event was signed during the first year
of employment of the Employee with the Company - the Special Sale Bonus will
amount to a gross sum that is equivalent to 0.75% of the consideration actually
paid in respect of the entitling event.



 
13.3.2
If the agreement governing the entitling event was signed during the second year
of employment of the Employee with the Company - the Special Sale Bonus will
amount to a gross sum that is equivalent to 1.75% of the consideration actually
paid in respect of the entitling event.



 
13.3.2
If the agreement governing the entitling event was signed during the third and
subsequent years of employment of the Employee with the Company - the Special
Sale Bonus will amount to a gross sum that is equivalent to 3.5% of the
consideration actually paid in respect of the entitling event.

 

--------------------------------------------------------------------------------


 
 
13.4
The sale bonus will be paid at the end of 30 days after the making of all such
payments as are due to the Company and/or to its shareholders in respect of the
entitling event.



 
13.5
For the removal of doubt it is hereby clarified that the Employee will be
entitled to the Special Sale Bonus as stated in Section 13 herein, but only if
the agreement governing the entitling event was signed during the term of the
Employee's employment with the Company (including during the prior notice
period).



14.
MISCELANEOUS AND ANCILLARY BENEFITS:



 
14.1
The Company will insure the Employee under officeholders insurance under the
Company's existing policy at the date of signature of this agreement the terms
and conditions of which will be the same as those that apply to the Directors of
the Company.



 
14.2
The Company will put a cellular telephone at the Employee's disposal and shall
bear all the costs of its use. The use value of the telephone shall be the
Employee's liability and shall be deducted from his salary.



 
14.3
The Employee will be entitled to a subscription to a daily newspaper of his
choice.



 
14.4
The Employee will be entitled to a monthly subscription for travel on a toll
road (Highway 6).



15.
PAYMENT DURING RESERVE DUTY:



 
The Employee undertakes to notify the Board of Directors forthwith, of any
summons that he has received for active service in the reserves. The handling of
an attempt to obtain a deferment of reserve duty shall be done in coordination
with the Board of Directors. At the end of the period of reserve duty the
Employee will furnish the Company with all such certificates as are necessary
for the purpose of recovery of a reserve duty compensation payment from the
National Insurance Institute. Subject to the foregoing, the Company shall pay
the Employee a full salary for the days on which he was absent from work due to
reserve service as aforesaid.



16.
NON-DISCLOSURE:



 
16.1
The Employee shall maintain confidentiality and shall not disclose to any other
person any information or professional, financial, commercial or other
information which either directly or indirectly pertains to the Company, the
Company's shareholders, to a corporate body which is controlled by any of the
Company's shareholders, to a corporate body which the Company controls,
including but without derogating from the generality of the foregoing, the
Company's practices and/or working methods and/or activity, and/or in a
corporate body as described.



 
16.2
Notwithstanding the foregoing it is agreed that the aforementioned obligation
shall not apply with regard to delivery of information to third parties, if this
is necessary for the performance of the Employee's function in the Company and
his work therein and to such extent as is necessary.



 
16.3
The obligations of the Employee as stated in this Section 16 shall remain in
force and also shall be binding on the Employee without time limit after the
employer-Employee relationship between him and the Company has terminated.

 

--------------------------------------------------------------------------------


 
17.
NON-COMPETITION:



 
17.1
For a period of 12 months from the date of termination of employer-Employee
relationships for any reason, the Employee will not engage in any occupation
which might, either directly or indirectly, place him in a competitive
relationship with the company in its sector of activity or in a conflict of
interests with it and this whether salaried or as self-employed or as a partner
or a shareholder or as an adviser or in any other way, unless he has obtained
the Company’s consent thereto, in writing and in advance.



 
17.2
For the removal any doubt it is hereby declared that without derogating from the
Employee's obligation as stated in Section 16 and in Section 17.1 above, the
Employee will be under no restriction in the use of know-how and experience that
he possessed prior to the commencement of his employment in the Company.



18.
Without derogating from the generality of what is stated above in Section 17 it
is expressly agreed between the parties that for a period of 12 months from the
date of termination of the employer-Employee relationship for any reason the
Employee will not be entitled to exploit, in the sectors in which the Company is
engaged, his connections with customers or suppliers of the Company or
commercial or business contacts of the Company which were created or utilized in
the context of his employment in the Company and he will not be entitled to
employ, either directly or indirectly, any Employee of the Company.



19.
DURATION OF THE EMPLOYMENT AND TERMINATION OF THE AGREEMENT:



 
19.1
The contract under this agreement commences with effect from August 26, 2007.



 
19.2
The parties may terminate the contract of employment at any time on prior notice
as follows:



 
19.2.1.
In the first year of employment: 120 days.



 
19.2.2
Commencing from the second year of employment and thereafter: 180 days.



 
19.3
Where the Company has given prior notice of termination of the employment, the
Company may waive all or part of the actual employment of the Employee during
the prior notice period, and may also terminate the employment forthwith
provided that it pays the Employee in lieu of the prior notice at the salary
level and all such social benefits and ancillary benefits to which the Employee
is entitled in accordance with the provisions of this agreement, and which would
have been due to the Employee in practice during the prior notice period. It is
hereby clarified that the Employee will be entitled to payment of bonus for the
prior notice period whether or not it is actually worked, and that the prior
notice period, irrespective of whether or not worked, will be taken into account
as a period of employment in all respect for the purposes of the Employee's
entitlement to the options of specified in Appendix A to this Agreement.



 
19.4
If the Employee commits a breach of his obligation to give the Company prior
notice of resignation the Employee will be bound to pay the Company agreed
compensation amounting to the total salary that he would have been entitled to
receive had he worked and this without derogating from such relief as the
Company is entitled to in the circumstances of the case.



 
19.5
The parties expressly agree that notwithstanding what is stated above in Section
19.2, in circumstances in which by law full or partial payment of severance pay
may be denied to the Employee, the Company may terminate this agreement
forthwith without being under an obligation to pay the Employee in lieu of prior
notice and severance pay.

 

--------------------------------------------------------------------------------


 
 
19.6
The Employee undertakes that upon either of the parties giving notice as to
termination of the employment for any reason, he will transfer his position in
an orderly manner to his replacement or to any other person that the Company
shall direct him to do so, including preparation of a detailed report of the
matters that he was handling and their up to date position, and will deliver to
the Company all such documents, information, equipment and material that has
reached him and/or he has prepared in connection with his employment and no
duplicate or photocopy of such documents shall remain in his possession in any
form whatsoever.



 
19.7
The Employee undertakes to be at the Company's disposal, reasonably, during a
period of 6 months after termination of his employment in the Company in order
to provide explanations and clarifications regarding his employment and
regarding all that has been done and/or said between him and customers and/or
suppliers of the Company and if required to do so by the Company's Board, he
will come to meetings with customers and/or bodies and/or persons with whom he
dealt and in respect of whom questions, doubts or problems have arisen. Such
meetings will take place after prior coordination with the Employee.



 
19.8
Notwithstanding what is stated above in this Agreement, it is hereby expressly
agreed and declared that if for any reason, approval is not received from the
defense establishment of the State of Israel for employment of the Employee of
the Company in the position (hereinafter: "Defense Establishment Security
Clearance") or if for any reason and at any time the Defense Establishment
Security Clearance is revoked, this Agreement and the employer-employee
relationship between the Employee and the Company (in so far as it has
commenced) shall terminate automatically and this immediately upon the
pronouncement of a decision as to non-granting of or revocation of Defense
Establishment Security Clearance.



20.
MISCELLANEOUS:



 
20.1
The Employee hereby gives the Company an irrevocable instruction to deduct, any
debt which the Employee owes to the Company on the date of such deduction, from
his salary or from any other amount which becomes due to the Employee in the
future from the Company, including in respect of amounts that he will be
entitled to receive as a result of and because of termination of his employment
with the Company, including  and without derogating from the generality of the
foregoing, moneys that have accumulated to his credit in the directors and
executives insurance policy (including compensation) and in the continuing
education fund .



 
20.2
The contractual terms as stated in this Agreement, are personal. The Employee
hereby gives his consent to the submission of a copy of this Agreement to the US
Securities and Exchange Commission (SEC) and to the Israeli Securities
Authority, by Xfone Inc. and he hereby confirms that he is aware that as a
result of such reports this Agreement (including Appendix A to it) will be
available for public scrutiny.



 
20.3
The Employee hereby declares and agrees explicitly that this Agreement prevails
over any agreement, arrangement or other commitment between him and the Company
and/or parent company and/or associated company. Any agreement or other
commitment made prior to signature of this Agreement, which has not been
expressed explicitly in this Agreement neither adds to the rights and
obligations prescribed in this Agreement or arising from them, nor detracts from
or varies them.



 
20.4
A variation and/or cancellation of any one of the provisions of this Agreement
shall only be made in a written document which shall be signed by the two
parties.



 
20.5
This employment contract shall also be deemed to be notice, as such is defined
in the Notice to employee (Terms of Employment) Law, 5762-2002.



 
20.6
Any notification that is sent by either of the parties to the other by
registered mail shall be deemed to have been received by the other party after
72 hours from the time of its dispatch as aforesaid.



 
20.7
The addresses of the parties for the purpose of this Agreement are as specified
in the preamble to this Agreement.

 
 
AND IN WITNESS WHEREOF THE PARTIES HAVE SIGNED:




         
/s/Abraham Keinan
   
/s/ Roni Haliva
 
 
   
 
 
Xfone 018 Ltd.     
   
Roni Haliva
 

--------------------------------------------------------------------------------


 
 
APPENDIX A TO EMPLOYMENT CONTRACT

 
 DATED AUGUST 26, 2007



1.
In this appendix the following terns shall have the meanings stated alongside
them:



 
1.1
"The Company" - Xfone, Inc.



 
1.2
"The Employee" - Roni Haliva



 
1.3
"The Employer" - Xfone 018 Ltd.



 
1.4
"The Employment Contract" - an employment contract dated August 26, 2007 made
between the Employer and the Employee, and of which this Appendix constitutes an
integral part.



 
1.5
"The Determining Date"- the date of ratification of the plan by the Company's
shareholders.



 
1.6
"The Plan"- a stock option/bonus plan that will be adopted and approved by the
Company in 2007



2.
 

   

 
2.1
Within 30 days of the Determining Date the Company will grant, for nil
consideration, 300,000 options as part of and subject to the Plan to purchase
300,000 of the Company's common stock (hereinafter respectively: "the Options",
"the Option Shares").

     

  2.2 For as long as an employer-employee relationship exists between the
Employee and the Employer and subject to the provisions of the Plan (including
as to nullification or termination of options), the Employee will be entitled to
exercise the Options for the Option Shares, as follows:

 
 
2.2.1
The Employee will be entitled to exercise up to 75,000 Options after twelve (12)
months have elapsed from the date of commencement of his employment with the
Employer, but not before the qualifying date (hereinafter: "the First Exercise
Date").



 
2.2.2
The Employee will be entitled to exercise up to 18,750 additional options at the
end of every three (3) months, and this commencing after three (3) months have
elapsed from the first exercise date.

3.
 

 
3.1
At the end of each calendar year commencing from 2008 and ending in 2011,
subject to what is stated below in Section 7, and to the Employee meeting 100%
of the targets set in Section 5 of the employment contract in respect of such
year, the Company will grant the Employee for nil consideration, 25,000 options
as part of and subject to the Plan (hereinafter: "the Additional Options") to
purchase 25,000 of the Company's common stocks (hereinafter: "the Additional
Option Shares") and this up to a maximum aggregate number of 100,000 Additional
Options for the whole of the said period.



 
3.2
The Employee will be entitled to exercise the Additional Options for the
Additional Option Shares commencing from thirty (30) days after the date of
publication of the Company’s annual financial statements, in any year during the
said period.



4.
Each additional individual option shall be exercisable for one ordinary share of
the Company in consideration of an exercise price that is equivalent to $US 3.5



5.
Subject to the provisions of the Plan as regards termination or nullification of
options, and subject to what is stated above in Sections 2-3, the Options and
the Additional Options which have vested, shall be available for exercise up to
one hundred and twenty (120) days after termination of employer-employee
relationships between the Employer and the Employee. Notwithstanding the
foregoing, where the Employee has been dismissed by the Employer in the
circumstances prescribed in Section 19.5 of the Employment Contract, the
Employee's right to exercise the Options and the Additional Options that have
not yet been exercised, shall terminate forthwith, and this even if the time for
their vesting has fallen due.



6.
It is hereby clarified that in the absence of registration in accordance with
the Securities Act of 1933 (hereinafter: "the American Securities Law") the
Option Shares and the Additional Option Shares shall be issued as "Restricted
Shares". The Company hereby confirms that it intends to register under the
American Securities Law, all such commpn stocks of the Company as arise from
exercise of options that are to be granted as part of the Plan (including the
Option Shares and the Additional Option Shares).



7.
The right of the Employee to the grant of the Options and the Additional Options
is conditional on actual employment with the Employer on the date of the
granting of them. Nothing in the contents of the Employment Contract and/or in
this Appendix shall be construed as constituting a commitment of the Employer
and/or the Employee to any minimum period of employment. Nothing in the contents
of the Employment Contract and/or in this Appendix shall be construed as
creating an employer-employee relationship between the Company and the Employee.



8.
The Options/the Additional Options are being granted to the Employee personally
and they are not transferable to any third party.



9.
Any tax that applies, if any, to the Employee in respect of allotment of the
Options/ the Additional Options or their exercise, shall be paid by the
Employee.



10.
This Appendix is subject to the provisions of the Plan and in any case of
conflict between its provisions and the provisions of the Plan, the provisions
of the Plan shall prevail. Notwithstanding what is stated in the Employment
Contract, the laws that apply to this Appendix (including in relation to its
performance and interpretation) shall be the laws that apply to the Plan.



11.
By his signature of this Appendix the Employee undertakes to take any action
that is required of him in accordance with the Plan, and including the signature
of any agreement and/or document, the signature of which is necessary in
accordance with the Plan.
 

         
/s/Abraham Keinan
   
/s/ Roni Haliva
 
 
   
 
 
Xfone 018 Ltd.   
   
Roni Haliva
 

                                       
/s/Abraham Keinan
   
 
 
 
   
 
 
Xfone, Inc.
   
 
 

 

--------------------------------------------------------------------------------

